[Cite as State ex rel Bryan v. State Teachers Retirement Sys. Bd. of Ohio, 2016-Ohio-5802.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio ex rel.                                 :
Marcia L. Bryan,
                                                      :
                 Relator-Appellee,                                        No. 15AP-1004
                                                      :                (C.P.C. No. 15CV-4292)
v.
                                                      :         (ACCELERATED CALENDAR)
State Teachers Retirement System
Board of Ohio,                                        :

                 Respondent-Appellant.                :




                                          D E C I S I O N

                                   Rendered on September 13, 2016


                 On brief: Jones Law Group, LLC, Eric A. Jones, Dustin R.
                 Garris, and Tara M. Mondjack, for appellee. Argued:
                 Tara M. Mondjack.

                 On brief: Michael DeWine, Attorney General, John J.
                 Danish, and Mary Therese J. Bridge, for appellant. Argued:
                 John J. Danish, for appellant.

                   APPEAL from the Franklin County Court of Common Pleas

BROWN, J.
        {¶ 1} This is an appeal by respondent-appellant, State Teachers Retirement Board
of Ohio ("STRB"), from a judgment of the Franklin County Court of Common Pleas
granting the request of relator-appellee, Marcia L. Bryan, for a writ of mandamus
ordering STRB to reinstate her disability benefits on a continuing and retroactive basis.
        {¶ 2} Appellee, a member of the State Teachers Retirement System ("STRS"), was
last employed as a fourth and fifth grade teacher with the Claymont City Schools on
September 9, 2002. Appellee filed for disability benefits with STRS on August 26, 2002,
No. 15AP-1004                                                                              2

stating she was unable to perform her duties as a teacher due to an immune disorder,
severe depression, anxiety, and an obsessive compulsive disorder.
       {¶ 3} On December 13, 2002, STRB granted appellee's application for disability
benefits. From 2002 through 2014, appellee was periodically examined by physicians and
psychiatrists, and her benefits were continued throughout that time period.
       {¶ 4} On March 5, 2014, Dr. Joel Steinberg, a psychiatrist, completed an
independent psychiatric examination of appellee at the request of STRS to determine if
she was still disabled. In a report dated March 10, 2014, Dr. Steinberg determined that
appellee remained disabled because of major depressive disorder, obsessive compulsive
disorder, and somatoform disorder.
       {¶ 5} On April 24, 2014, Earl Metz, M.D., chair of the STRS Medical Review
Board ("medical review board"), provided additional records to Dr. Steinberg regarding
appellee's treatment for immune system disorder, including records from appellee's
immunologist, Dr. Robert Hostoffer. Following his review of those records, Dr. Steinberg
submitted a letter to Dr. Metz stating that the new information led him "to the same
conclusion that I reached before," i.e., that appellee "is not capable of resuming regular
full-time service similar to that from which she retired and that disability benefits should
be continued."
       {¶ 6} At the request of STRS, Dr. Ronald Whisler, a rheumatologist, conducted an
independent examination of appellee on June 16, 2014.           STRS, through Dr. Metz,
subsequently submitted the report of Dr. Whisler to Dr. Steinberg. On June 27, 2014, Dr.
Steinberg sent a letter to Dr. Metz in which he opined that appellee was no longer
disabled.
       {¶ 7} Three members of the medical review board reviewed appellee's file, and all
three members agreed with the opinion of Dr. Steinberg that appellee was no longer
disabled. On August 14, 2014, STRB took official action to terminate appellee's disability
benefits. Appellee administratively appealed the decision of STRB, and the Disability
Review Panel subsequently conducted a hearing on the appeal. On December 18, 2014,
STRB affirmed its prior decision to terminate appellee's benefits as of August 31, 2014.
       {¶ 8} On May 20, 2015, appellee filed a complaint in mandamus with the trial
court seeking an order compelling STRB to reinstate her disability benefits. By decision
No. 15AP-1004                                                                              3

and entry filed October 5, 2015, the trial court granted appellee's request for relief in
mandamus and ordered STRB to reinstate her disability benefits on a continuing and
retroactive basis.
       {¶ 9} On appeal, STRB sets forth the following three assignments of error for this
court's review:
              1. The Court of Common Pleas erred in not finding some
              evidence to support the State Teachers Retirement System
              Board of Ohio's (STRB's) determination that Bryan was no
              longer disabled.

              2. The Court of Common Pleas erred in finding that the STRB
              abused its discretion.

              3. The Court of Common Pleas erred in reweighing the
              evidence to come to its own conclusion regarding Bryan's
              condition.

       {¶ 10} STRB's assignments of error are interrelated and will be considered
together.   Under these assignments of error, STRB asserts its decision to terminate
appellee's benefits was supported by some evidence, as it relied on the findings of two
independent medical examiners (Drs. Steinberg and Whisler) and the recommendation of
three members of the medical review board. STRB cites Dr. Steinberg's opinion that
appellee's disability benefits should not be continued on a psychiatric basis, as well as the
report of Dr. Whisler stating he was unable to identify a medical reason for appellee's
alleged disability. STRB further argues that the trial court improperly re-weighed and
compared the evidence to find that Dr. Steinberg's opinion was not reliable. STRB
maintains that, even though Dr. Steinberg issued more than one opinion, each opinion
was based on new medical reports and was internally consistent in light of the then
existing medical history.
       {¶ 11} At issue on appeal is whether the trial court erred in granting appellee's
request for mandamus relief to compel STRB to reinstate her disability benefits. The
Supreme Court of Ohio has observed that "[t]he determination by STRS and its
retirement board, STRB, of whether a person is entitled to disability retirement benefits is
reviewable by mandamus because R.C. 3307.62 does not provide any appeal from the
administrative determination." State ex rel. Pipoly v. State Teachers Retirement Sys., 95
No. 15AP-1004                                                                              4
Ohio St. 3d 327, 2002-Ohio-2219, ¶ 14.        Accordingly, "mandamus is an appropriate
remedy where no statutory right of appeal is available to correct an abuse of discretion by
an administrative body." Id.
       {¶ 12} In order to be entitled to a writ of mandamus, a relator is required to
establish "a clear legal right to the relief sought, a clear legal duty on the part of the
respondent to perform the requested act, and the lack of an adequate remedy in the
ordinary course of law." State ex rel. Bertaux v. State Teachers Retirement Sys. Bd., 10th
Dist. No. 11AP-504, 2012-Ohio-5900, ¶ 6. In general, "a clear legal right exists where an
administrative agency abuses its discretion by entering an order not supported by any
evidence on the record; however, when the record contains some evidence to support the
agency's finding, there has been no abuse of discretion, and mandamus will not lie." Id.
       {¶ 13} The Ohio General Assembly established STRS "to pay retirement allowances
and other benefits of Ohio public school teachers." Pipoly at ¶ 13. STRB manages STRS
funds, and "[t]he determination of whether a STRS member is entitled to disability
retirement is solely within the province of the STRB." Id.
       {¶ 14} STRS provides disability coverage to each member who meets certain
requirements. R.C. 3307.62(A). Pursuant to R.C. 3307.62(B), a member may make an
application for a disability benefit, and such application "shall be made on a form
approved by the board."        Under the statutes governing disability retirement, STRS
members "who can demonstrate that they are unable to perform their duties for at least 12
months because of a physical or mental condition are entitled to disability benefits." State
ex rel. Menz v. State Teachers Retirement Bd., 144 Ohio St. 3d 26, 2015-Ohio-2337, ¶ 3,
citing R.C. 3307.62(C).
       {¶ 15} After an application for benefits is submitted, "an independent medical
examiner will evaluate the applicant and prepare a report for STRB." Id. If the
independent examiner determines that an applicant is disabled and STRB agrees, "STRB
will grant the application. * * * If, on the other hand, the independent examiner finds that
the applicant is not disabled, the application and records will be reviewed by three
independent physicians on a medical review board designated by STRB." Id., citing Ohio
Adm.Code 3307:1-7-02; 3307:1-7-01(F); and R.C. 3307.62(E).
No. 15AP-1004                                                                              5

       {¶ 16} In the event the medical review board "recommends denial, and STRB votes
to deny disability, the applicant may appeal, and a hearing will be conducted upon the
applicant's request." Id., citing R.C. 3307.62(F); Ohio Adm.Code 3307:1-7-06(B). An
applicant "may appear with an attorney, * * * and STRB will review the application and
evidence." Id. Further, "STRB may require the medical review board to participate in the
evaluation of the evidence and make a recommendation." Id., citing Ohio Adm.Code
3307:1-7-05(B)(5)(e). STRB may then "affirm, reverse, or modify its prior action." Id.,
citing Ohio Adm.Code 3307:1-7-05(B)(5)(f).
       {¶ 17} Under the applicable statutes, "STRB has the authority to compel a
disability recipient to submit to an annual medical examination and/or may require the
disability recipient to file additional medical evidence concerning their ongoing disability
annually."   State ex rel. Ackerman v. State Teachers Retirement Bd., 10th Dist. No.
06AP-1133, 2007-Ohio-3280, ¶ 33. STRB also "has the discretion and authority to waive
annual examinations where the board's physician certifies that the recipient's disability is
ongoing." Id.
       {¶ 18} This court has noted that the termination of disability benefits "is governed
by a different standard than that for an initial determination of disability." State ex rel.
Castle v. State Teachers Retirement Sys., 10th Dist. No. 15AP-845, 2016-Ohio-1245, ¶ 51.
Specifically, in order to terminate benefits "there must be an examination and
certification that the recipient is no longer disabled." Id. Further, "[t]he determination of
whether a member is entitled to the continued receipt of disability retirement benefits is
within the exclusive authority of the retirement board, but the determination must be
based on a medical examination and pertinent medical evidence." Id. at ¶ 52. Under the
termination statute, "there must be new evidence in the record that a recipient is no
longer physically and mentally disabled in order to terminate a disability benefit," and
therefore "[t]erminating a recipient's benefits in the absence of such evidence would
constitute an abuse of discretion." Id. at ¶ 53.
       {¶ 19} In her 2002 application for disability benefits, appellee cited the following
physical and mental conditions as the basis for her disability:
                Physically, I am suffering from an immune disorder "common
                variable hypogammaglobulinemia" which has caused an
                increase in frequency and severity of respiratory infections.
No. 15AP-1004                                                                            6

               Exposure to children obviously puts me at risk. I have just
               begun a type of treatment to try to build up my immune
               system. Mentally I am suffering from severe depression,
               anxiety, and obsessive-compulsive disorder.

       {¶ 20} As noted under the facts, after STRB granted appellee's 2002 application for
disability benefits, various physicians and psychiatrists examined appellee over the
subsequent years. At the request of STRS, Dr. Steinberg performed an independent
psychiatric evaluation of appellee on March 5, 2014.
       {¶ 21} Dr. Steinberg prepared a report, dated March 10, 2014, in which he noted
that the patient reported she is "believed to have hypogammaglobulinemia," and that she
"had been receiving infusions of gamma globulin on a monthly basis" to treat this
condition. Dr. Steinberg noted that Dr. Hostoffer was treating appellee for
hypogammaglobulinemia.        During the examination, appellee reported a history of
fibromyalgia, and she discussed her obsessive compulsive disorder symptoms.            Dr.
Steinberg reviewed appellee's medical/psychological records dating back to 2002, and
noted references in those records to vocal problems which were evident during the
examination.    Dr. Steinberg identified three DSM-IV diagnostic possibilities: "Major
Depressive Disorder"; "Obsessive-Compulsive Disorder"; and "Somatization Disorder."
       {¶ 22} In his report, Dr. Steinberg noted that the "entire interview took place at a
whisper volume." Dr. Steinberg further stated in part: "I did not have the opportunity to
see any of her gamma globulin levels, but it would not surprise me if those levels bordered
on the normal range and that the entire presentation is that of somatoform disorder." In
the "Discussion" section of the report, Dr. Steinberg stated as follows:
               Ms. Bryan has been carried by STRS as a disabled person for
               more than a decade now. She has times when she is
               somewhat better and times when she is somewhat worse.
               What she reported to me about her voice would be disabling
               for her job as a fourth grade teacher (not able to speak above a
               whisper level over half of the time). As I indicated abo[ve],
               while the entire picture might be nothing more or less than a
               somatoform disorder (I did not have the information about
               her reported problems with hypogammaglobulinemia), I
               believe that regardless of whether that condition is present or
               not, that she remains disabled for her teaching job due to her
               Major Depressive Disorder, Obsessive-Compulsive Disorder
               and her Somatoform Disorder.
No. 15AP-1004                                                                          7


       {¶ 23} Dr. Metz, acting on behalf the medical review board, subsequently provided
Dr. Steinberg a letter from Dr. Hostoffer, dated May 1, 2009, containing information with
respect to appellee's diagnosis for common variable immunodeficiency, including an
appended laboratory report. In that 2009 letter, Dr. Hostoffer stated in part:
              Ms. Bryan * * * has been diagnosed by Dr. Berger with
              Common Variable Immunodeficiency six years ago and has
              subsequently been placed on IVIgG during that period.

              Four years prior to the start of her infusions she suffered with
              infections every month requiring antibiotics. These infections
              worsened progressively to the point of hospitalizations. She
              was admitted ten times for pneumonia and required PICC line
              therapy for one event.

              Since starting infusions she has had no infections. She has
              maintained relative health. I feel the infusions have be[en]
              helpful and should be maintained in order to prevent
              morbidity and mortality.

       {¶ 24} By correspondence dated May 1, 2014, Dr. Steinberg reported to Dr. Metz
and the medical review board that he had reviewed the letter from Dr. Hostoffer, dated
May 1, 2009, in which Dr. Hostoffer "indicated that he had diagnosed Ms. Bryan with
Common Variable Immunodeficiency and had placed her on intermittent intravenous
IgG." Dr. Steinberg further stated in part:
              The information that you provided also showed some
              borderline low IgG measurements. The information newly
              made available to me confirms that Ms. Bryan actually has an
              underlying medical basis for her concerns. That is to say there
              is a basis for her health concerns that I identified as a
              somatoform disorder. If anything, the newer information
              more strongly supports the opinion that her disability is
              ongoing. Her disability is based both upon physical and
              mental disorders.

              The information newly made available to me needs [sic] me to
              the same conclusion that I reached before.

              I again hereby certify that because of the disability as
              reported, the above-named disability beneficiary is not
              capable of resuming regular full-time service similar to that
No. 15AP-1004                                                                          8

              from which she retired and that disability benefits should be
              continued.

       {¶ 25} On June 16, 2014, Dr. Whisler, a rheumatologist, performed an
independent medical examination of appellee. In a report received by STRS on June 28,
2014, Dr. Whisler stated in part:
              This member is seen for a re-examination as to her permanent
              disability that became effective 2002. She states she has
              hypogamma globulinemia, voice disorder with fade etiology
              unknown and fibromyalgia with depression.

              She indicates she began having what was considered to be
              laryngitis with decreased voice often times not much louder
              than a whisper beginning in 2000 and was seen by
              otolaryngology diagnosed as possibly acid reflux or
              psychogenic. She has been treated but the symptoms
              continue.

              Her hypogammaglobulinemia was diagnosed in 2002 after
              recurrent sinus infections * * *. She was diagnosed as having
              common variable immunodeficiency and was placed on IVIG
              about 2002. With the monthly IVIG, she has done well with
              no further hospitalizations for infections.

       {¶ 26} Under the heading "Assessment/Plan," Dr. Whisler stated the following:

              Her hypogammaglobulinemia is under excellent control with
              the IVIG treatments which she expects to be able to continue.
              She does have the fibromyalgic symptoms but uses analgesics
              with reasonable control and no limitations.

              From the history she provides, the whispering voice/voice
              impairment has baffled several specialists in ENT who
              initially attributed the problem to acid reflux. She states the
              problem is considered multifactorial but it is unclear today if
              this is related to her depression etc.

              I do not consider the hypogammaglobulinemia that is well
              controlled or the fibromyalgic symptoms to be reasons for
              permanent disability at this time. I cannot identify a medical
              reason for her permanent disability.

       {¶ 27} STRS forwarded the report of Dr. Whisler to Dr. Steinberg. By report dated
June 27, 2014, Dr. Steinberg stated in part the following:
No. 15AP-1004                                                                  9

           As you know, at your request I performed a comprehensive
           psychiatric evaluation on Marcia L. Bryan in my office on
           March 5, 2014. In May 2014 you provided me with some
           additional information and I submitted an addendum. You
           have now provided me with an IME report based on an
           evaluation of 6/16/2014 done by Ronald L. Whisler, M.D.

           You will recall that in the addendum report I felt that the
           information provided by Dr. Hostoffer supported a physical
           basis for her disorder. I wrote, "That is to say there is a basis
           for her health concerns that I identified as a somatoform
           disorder. If anything, the newer information more strongly
           supports the opinion that her disability is ongoing. Her
           disability is based both upon physical and mental disorders."

           Dr. Whisler pointed out that her hypogammaglobulinemia is
           now well-controlled with supplemental monthly injections of
           gamma globulin. He clearly did not believe that she was
           disabled based on the history of fibromyalgia. He concluded
           that the difficulties she had with vocalization were medically
           unexplained. I accept what Dr. Whisler has stated. The
           hypogammaglobulinemia is no longer an issue.

           I felt that Ms. Bryan's inability to make use of her voice in the
           classroom was disabling, but I recognize that vocalization is
           an area outside of my own area of expertise.

           Originally, I thought that there were three different
           psychiatric issues, major depressive disorder, obsessive-
           compulsive disorder and a somatoform disorder. I no longer
           find a somatoform disorder to be present. I believe those
           symptoms are fully accounted for by the symptoms that she
           has had due to her hypogammaglobulinemia. I do not think
           that the then current level of depressive symptomatology and
           the then current level of obsessive symptomatology (at the
           time of the March 2014 evaluation) are/were disabling either
           singly or in combination. It was particularly the multiple
           somatic symptoms taken along with her impairment inability
           to raise her voice that I saw as the disabling features. (I also
           thought that the lengthy period of time that she had been
           away from teaching had to be taken into consideration, but
           that is not a psychiatric issue.)

           Based on the newer information, I have revised my opinion.
           It follows here. I hereby certify that because of the psychiatric
           disability as reported, the above-named disability beneficiary
           is capable of resuming regular full-time service similar to that
No. 15AP-1004                                                                              10

                from which she retired and that disability benefits should not
                be continued on a psychiatric basis.

       {¶ 28} In her mandamus action, appellee argued before the trial court that STRB
abused its discretion in accepting the report of Dr. Steinberg as some evidence to support
STRB's determination to discontinue her disability benefits.            Specifically, appellee
maintained that the final report of Dr. Steinberg was unreliable because he confused the
immune condition with the voice condition and failed to acknowledge the nature of
somatoform disorder and its symptoms in relationship to his own psychological diagnosis
and clinical evaluation. Appellee further argued that Dr. Steinberg should not have relied
on the opinion of Dr. Whisler, a rheumatologist, in addressing and/or understanding
psychological symptoms.
       {¶ 29} In its decision granting appellee's request for mandamus, the trial court
held in part:
                Dr. Steinberg's final opinion is confusing, contradictory to his
                earlier reports, and ambiguous. Dr. Steinberg in his final
                report does not deny her voice impairment issue. He did
                seem to give an opinion that she does not continue to suffer
                from Somatoform Disorder. Dr. Steinberg did not opine that
                she could teach and did not opine as to the cause of her voice
                impairment. The only basis for the change of his opinion was
                Dr. Whisler's report.

                Dr. Whisler is not a psychiatrist, not a specialist in
                immunology, or in ENT issues. * * * Nothing in Dr. Whisler's
                report deals with [appellee's] Somatoform Disorder or her
                voice impairment. Thus, no evidence exists in the record that
                supports Dr. Steinberg's change of opinion regarding these
                two conditions. Dr. Whisler merely indicated that any of
                [appellee's] immune conditions were well controlled. His
                opinion did not relate to, or in any way, indicate [appellee] did
                not have a voice impairment or suffer from Somatoform
                Disorder, which even if a psychological condition, it can be
                disabling. Dr. Steinberg's final contradictory report
                repudiating his earlier opinion was unsupported by
                information in Dr. Whisler's report. Further, Dr. Steinberg's
                [report] failed to clarify or explain the change of his opinion.
                Therefore, this opinion is not reliable probative competent
                evidence.
No. 15AP-1004                                                                                      11

       {¶ 30} On review, we agree with the trial court that the final report of Dr.
Steinberg, in which the psychiatrist revised his opinion to find the absence of somatoform
disorder, is confusing and contradictory with his earlier reports. As indicated by the trial
court, the report of Dr. Whisler, a rheumatologist, served as the basis for Dr. Steinberg's
change of opinion. In his report, Dr. Whisler noted that appellee had been diagnosed with
immunodeficiency in 2002, that she had done well after receiving monthly IVIG
treatments, and that the hypogammaglobulinemia was under "excellent control with the
IVIG treatments." With respect to the issue of vocal impairment, Dr. Whisler stated that
appellee's "whispering voice/voice impairment has baffled several specialists in ENT who
initially attributed the problem to acid reflux," and he noted that the patient "states the
problem is considered multifactorial but it is unclear today if this is related to her
depression etc."
       {¶ 31} As quoted above, Dr. Steinberg stated in his first report that he "did not
have the opportunity to see any of [appellee's] gamma globulin levels, but [that] it would
not surprise me if those levels bordered on the normal range." Finding that "[w]hat she
reported to me about her voice would be disabling for her job as a fourth grade teacher,"
Dr. Steinberg opined that "the entire picture might be nothing more or less than a
somatoform disorder."1       Dr. Steinberg further stated that, regardless of whether the
immune condition "is present or not," appellee "remains disabled for her teaching job due
to her Major Depressive Disorder, Obsessive-Compulsive Disorder and her Somatoform
Disorder." Following his review of Dr. Whisler's report, Dr. Steinberg stated in his final
report: "I no longer find a somatoform disorder to be present. I believe those symptoms
are fully accounted for by the symptoms that she has had due to her
hypogammaglobulinemia."
       {¶ 32} Under Ohio law, "equivocal medical opinions are not evidence." State ex
rel. Eberhardt v. Flxible Corp., 70 Ohio St. 3d 649, 657 (1994).                    In this respect,



1A somatoform disorder has been defined as "a psychological disorder marked by physical symptoms for
which there are no demonstrable organic findings or known physiological mechanisms." Shuet-Cheng Lam
v. Barnhart, D.C.N.D. Calif. No. C 03-2886 PJH (Dec. 3, 2004). The "[p]hysical symptoms can include
persistent problems with one's vision, speech, hearing, use of limbs, bodily movement and control, and
senses." Id. Further, "[p]sychologists generally consider persons with somatoform disorders to be
perceiving real pain," and "[a] somatoform disorder is thus different from malingering." Id.
No. 15AP-1004                                                                              12

"equivocation occurs when a doctor repudiates an earlier opinion, renders contradictory
or uncertain opinions, or fails to clarify an ambiguous statement." Id.
       {¶ 33} As noted, Dr. Steinberg initially determined that "regardless" of whether or
not a physical medical condition (immune disorder) was present, appellee remained
disabled due to the three mental health conditions (major depressive disorder, obsessive
compulsive disorder and somatoform disorder); in that report, Dr. Steinberg discussed
appellee's vocal impairment, and stated he would not be surprised if the entire
presentation "is that of somatoform disorder." In his final report, however, Dr. Steinberg
opined he no longer found a somatoform disorder as he believed "those symptoms" were
"fully accounted for" by the symptoms associated with her immune disorder. Here, we
agree with the trial court that the final opinion of Dr. Steinberg, which fails to address the
issue of whether the symptoms associated with appellee's vocal impairment are consistent
with somatoform disorder and/or related to the depressive disorder, is confusing and
contradictory to his earlier reports.
       {¶ 34} With respect to the issue of vocal impairment, Dr. Steinberg noted in his
first report that appellee's speech was at a whisper and, as previously noted, the
psychiatrist stated that the entire presentation might be that of a somatoform disorder.
Dr. Whisler, in his subsequent report, discussed appellee's vocal condition and noted "it is
unclear today if this is related to her depression." In his final report, Dr. Steinberg cited
Dr. Whisler's conclusion "that the difficulties she had with vocalization were medically
unexplained," and Dr. Steinberg "accept[ed] what Dr. Whisler has stated." As found by
the trial court, however, nothing in the report of Dr. Whisler, who is not a mental health
professional, indicates that appellee did not suffer from a vocal impairment or
somatoform disorder, nor did the final report of Dr. Steinberg, a psychiatrist, address
whether the symptoms associated with the vocal impairment were consistent with, or
attributed to, that disorder. In light of the foregoing, we conclude that the final opinion
rendered by the psychiatrist on the issue of disability was equivocal.
       {¶ 35} Based on the record presented, we find no error with the trial court's
determination that the final opinion of Dr. Steinberg did not constitute some evidence
upon which STRB could rely, nor do we find that the trial court improperly re-weighed the
evidence in finding that report to be confusing and contradictory. Accordingly, the trial
No. 15AP-1004                                                                             13

court did not err in holding that STRB abused its discretion in relying on the report at
issue as the basis to deny disability benefits.
       {¶ 36} Finally, as stated by this court in Castle, we find it appropriate to note that
nothing in this decision should be construed as "interfering with the exclusive authority of
STRB to make future determinations" as to whether appellee "is entitled to the continued
receipt of disability retirement benefits." Id. at ¶ 64. In this respect, we note (as also
stated in Castle) that the applicable statute "permits multiple examinations to determine
continued entitlement to disability retirement benefits." Id.
       {¶ 37} Based on the foregoing, STRB's three assignments of error are overruled,
and the judgment of the Franklin County Court of Common Pleas is hereby affirmed.
                                                                       Judgment affirmed.

                   DORRIAN, P.J., and LUPER SCHUSTER, J., concur.

                               ______________________